UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 98-628



In Re:   JOHNNIE N. ROWE,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                     (CR-94-11821, CR-94-20097)


Submitted:   September 30, 1998           Decided:   October 14, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnnie N. Rowe, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnnie Rowe, a North Carolina inmate, filed this petition for

a writ of mandamus asking this court to compel the district court

to address on the merits his motion to dismiss his criminal

conviction. The granting of a writ of mandamus is a drastic remedy

to be used in extraordinary circumstances. See In re Beard, 811

F.2d 818, 826 (4th Cir. 1987). A petitioner must show that he has

a clear right to the relief sought, that the respondent has a clear

duty to perform the act requested by petitioner, and that there is

no other adequate remedy available. See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Rowe has failed to

make the requisite showing for such extraordinary relief. Accord-

ingly, we deny his petition for a writ of mandamus. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                2